Citation Nr: 1424420	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee replacement, claimed as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for left ankle ankylosis, claimed as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for right ankle sprain, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned in April 2014, as well as a hearing at the RO before a Decision Review Officer in December 2011.  Copies of both transcripts have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required so that adequate nexus opinions can be obtained.  The April 2012 examinations were inadequate in that they did not provide fully-reasoned opinions regarding the aggravation element of secondary service connection claims.  38 C.F.R. § 3.310(b) (2013).  Likewise, the opinion from the Veteran's private physician did not provide full rationale for his conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the clinician.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is provided, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must specifically address the Veteran's lay statements concerning his right knee and bilateral ankle symptoms, as well as Dr. Johnson's June 2012 and November 2013 letters.  He or she must also provide an opinion as to all five of the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition leading to his right knee replacement, his left ankle ankylosis, and/or his right ankle sprain began during active service;

b) Whether it is at least as likely as not (50 percent or greater probability) that his right knee condition leading to the knee replacement, left ankle ankylosis, and/or his right ankle sprain is related to any incident of service;

c) If arthritis is diagnosed in the right knee and/or either ankle, whether it began within one year after discharge from active service;

d) Whether it is at least as likely as not (50 percent or greater probability) that the right knee replacement, left ankle ankylosis, and/or right ankle sprain was proximately due to or the result of his service-connected bilateral pes planus;

e) Whether it is at least as likely as not (50 percent or greater probability) that the right knee condition leading to the knee replacement, left ankle ankylosis, and/or right ankle sprain was aggravated beyond its natural progression by his service-connected bilateral pes planus.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



